                          UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF CALIFORNIA

               United States of America                          JUDGMENT IN A CRIMINAL CASE
                          v.                                     (For Offenses Committed On or After November l, 1987)


                  Abraham Perez-Oliver                            Case Number: 3:19-mj-22295

                                                                 Patrick Q. Hall
                                                                 Defendant's Attorney


REGISTRATION NO. 85624298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                               ---~------------------------~
 D was found guilty to count( s)
    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section          Nature of Offense                                                         Count Number(s)
8:1325                   ILLEGAL ENTRY (Misdemeanor)                                               1

 D The defendant has been found not guilty on count( s)
                                                           ------------------~
 D Count(s)                                                       dismissed on the motion of the United States.
              -----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                       i(TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                               Thursday, June 6, 2019
                                                               Date of Imposition of Sentence


Receive~  DUSM                                                  ~
                                                               HONRABLEBARRY M. KURREN
                                                               UNlTED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                          3:19-mj-22295
